The information charges that the defendant, in Dade County on a named date, "did then and there unlawfully sell a certain narcotic drug, to-wit: eight cigarettes containing cannabis, from which the resin had not been extracted," contrary to the statute, etc. Section 2 of Chapter 16087, makes it unlawful to sell "any narcotic drug, except as authorized in this Act." The word "cannabis" as used in the Act is defined in Section 1, and Section 19 provides that information or indictments for enforcement of the Act need not negative any exception contained in the Act, the burden of proof being placed on the defendant to show that he comes within the exception.
While I concur in most of the foregoing illuminating opinion, I cannot concur in the conclusion reached. I think the information was sufficient to charge a violation of the Act.
                          ON REHEARING.